

116 S2278 IS: School Bus Safety Act of 2019
U.S. Senate
2019-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2278IN THE SENATE OF THE UNITED STATESJuly 25, 2019Ms. Duckworth introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo direct the Secretary of Transportation to issue rules requiring the inclusion of new safety
			 equipment in school buses, and for other purposes.
	
 1.Short titleThis Act may be cited as the School Bus Safety Act of 2019. 2.DefinitionsIn this Act:
 (1)3-point safety beltThe term 3-point safety belt has the meaning given the term Type 2 seat belt assembly in section 571.209 of title 49, Code of Federal Regulations (as in effect on the date of enactment of this Act).
 (2)Automatic emergency braking systemThe term automatic emergency braking system means a crash avoidance system installed and operational in a vehicle that consists of— (A)a forward collision warning function—
 (i)to detect vehicles and objects ahead of the vehicle; and (ii)to alert the operator of the vehicle of an impending collision; and
 (B)a crash-imminent braking function to provide automatic braking when forward-looking sensors of the vehicle indicate that—
 (i)a crash is imminent; and (ii)the operator of the vehicle is not reacting in a timely or appropriate manner.
 (3)Event data recorderThe term event data recorder has the meaning given the term in section 563.5(b) of title 49, Code of Federal Regulations (as in effect on the date of enactment of this Act).
 (4)School busThe term school bus has the meaning given the term schoolbus in section 30125(a) of title 49, United States Code. (5)SecretaryThe term Secretary means the Secretary of Transportation.
			3.School bus safety
 (a)Seat belt requirementNot later than 1 year after the date of enactment of this Act, the Secretary shall issue final rules prescribing or amending motor vehicle safety standards under chapter 301 of title 49, United States Code, to require school buses with a gross vehicle weight rating of greater than 10,000 pounds to be equipped with a 3-point safety belt at each designated seating position.
			(b)Fire protection requirements
				(1)Fire suppression systems
 (A)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall issue rules prescribing or amending motor vehicle safety standards under chapter 301 of title 49, United States Code, to require school buses to be equipped with fire suppression systems that, at a minimum, address engine fires.
 (B)ApplicationThe standards prescribed or amendments made under subparagraph (A) shall apply to school buses manufactured in, or imported into, the United States on or after the effective date of the standards or amendments.
					(2)Firewalls
 (A)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall issue rules prescribing or amending motor vehicle safety standards under chapter 301 of title 49, United States Code, for school buses, especially school buses with engines that extend beyond the firewall, to ensure that no hazardous quantity of gas or flame can pass through the firewall from the engine compartment to the passenger compartment.
 (B)ApplicationThe standards prescribed or amendments made under subparagraph (A) shall apply to school buses manufactured in, or imported into, the United States on or after the effective date of the standards or amendments.
 (3)Interior flammability and smoke emissions characteristicsNot later than 1 year after the date of enactment of this Act, the Secretary shall amend section 571.302 of title 49, Code of Federal Regulations (relating to Federal Motor Vehicle Safety Standard Number 302), to adopt, with respect to a motor vehicle (as defined in section 30102(a) of title 49, United States Code), performance standards for interior flammability and smoke emissions characteristics that are not less rigorous than the performance standards for interior flammability and smoke emissions characteristics applicable to—
 (A)a compartment occupied by the crew or passengers of a transport category airplane (within the meaning of part 25 of title 14, Code of Federal Regulations (as in effect on the date of enactment of this Act)) under section 25.853 of title 14, Code of Federal Regulations (as in effect on the date of enactment of this Act); and
 (B)a passenger car or locomotive cab (as those terms are defined in section 238.5 of title 49, Code of Federal Regulations (as in effect on the date of enactment of this Act)) under section 238.103 of title 49, Code of Federal Regulations (as in effect on the date of enactment of this Act).
 (c)Other safety equipment requirementsNot later than 1 year after the date of enactment of this Act, the Secretary shall issue final rules—
 (1)prescribing or amending motor vehicle safety standards under chapter 301 of title 49, United States Code, to require school buses to be equipped with—
 (A)an automatic emergency braking system; (B)an event data recorder; and
 (C)an electronic stability control system (as defined in section 571.136 of title 49, Code of Federal Regulations (as in effect on the date of enactment of this Act)); and
 (2)amending part 383 of title 49, Code of Federal Regulations, to require not less than 30 hours of behind-the-wheel instruction for operators of school buses, which shall be accrued—
 (A)on public roads; and (B)with a trained instructor who possesses a valid commercial driver’s license with a school bus endorsement.
 (d)Obstructive sleep apneaNot later than 1 year after the date of enactment of this Act, the Administrator of the Federal Motor Carrier Safety Administration and the Administrator of the Federal Railroad Administration shall complete the rulemaking process and publish a final rule with respect to the advance notice of proposed rulemaking entitled Evaluation of Safety Sensitive Personnel for Moderate-to-Severe Obstructive Sleep Apnea (81 Fed. Reg. 12642 (March 10, 2016)).
 (e)Effective dateThe standards prescribed or amendments made under subsections (a) and (c) shall apply with respect to school buses manufactured in, or imported into, the United States on or after the date that is 1 year after the date on which the Secretary issues the rules required under the applicable subsection.
			4.Studies
			(a)Motion-Activated detection systems
 (1)In generalNot later than 2 years after the date of enactment of this Act, the Administrator of the National Highway Traffic Safety Administration (referred to in this section as the Administrator) shall complete a study with respect to the benefits of requiring school buses manufactured in, or imported into, the United States to be equipped with a motion-activated detection system that is capable of—
 (A)detecting pedestrians, bicyclists, and other road users located near the exterior of the school bus; and
 (B)alerting the operator of the school bus of the road users described in subparagraph (A). (2)RegulationsNot later than 1 year after the date on which the Administrator completes the study under paragraph (1), the Administrator shall issue rules requiring school buses manufactured in, or imported into, the United States to effectuate that requirement.
 (b)Safety belt alertNot later than 2 years after the date of enactment of this Act, the Administrator shall complete a study on the benefits of requiring school buses manufactured in, or imported into, the United States to be equipped with a system to alert the operator of the school bus if a passenger in the school bus is not wearing a 3-point safety belt equipped on the school bus.
			5.Safety grant program
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation shall establish a grant program to provide grants to States to make subgrants to local educational agencies—
 (1)to assist the local educational agencies in purchasing school buses equipped with— (A)3-point safety belts at each designated seating position; or
 (B)any other school bus safety feature described in section 3 or 4; and (2)to assist the local educational agencies in modifying school buses already owned by the local educational agency to be equipped with—
 (A)3-point safety belts at each designated seating position; or
 (B)any other school bus safety feature described in section 3 or 4. (b)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this section.